Citation Nr: 0811629	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-04 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chondromalacia 
patella, right knee, claimed as arthritis.

2.  Entitlement to service connection for chondromalacia 
patella, left knee, claimed as arthritis.

3.  Entitlement to service connection for right hip strain, 
claimed as arthritis.

4.  Entitlement to service connection for left hip strain, 
claimed as arthritis.

5.  Entitlement to service connection for residuals of 
fracture to the left foot, claimed as arthritis.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to the concurrent receipt of VA disability 
compensation benefits and military retired pay between July 
1, 2001, and September 7, 2003.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1963 to 
February 1977.  Additionally, he served in the Naval Reserves 
from February 1961 to February 1963 and in the Army National 
Guard from December 1978 to June 1980, July 1985 to March 
1987, June 1993 to September 1995, and May 1996 to September 
1997.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before a 
Decision Review Officer at a hearing at the RO in March 2005 
and before the undersigned Veterans Law Judge at a hearing at 
the RO in January 2008.  Transcripts of both hearings have 
been associated with the claims file.

In a statement received by the RO in October 2007, the 
veteran claimed that residuals from skin grafts of his left 
foot subsequent to a crush injury he suffered while in 
service have recently caused the skin on his foot to crack 
and bleed.  He stated that he is now unable to wear closed 
shoes or socks, which has caused him to stop work, and 
referenced receiving treatment at the Malcom Randall VA 
Medical Center in Gainesville, Florida, for the condition.  A 
cover letter from his representative accompanying the 
veteran's October 2007 statement identifies these as claims 
for a left foot condition and individual unemployability due 
to service-connected disability (TDIU).  The RO, however, has 
adjudicated neither the claim for a skin disorder of the left 
foot caused by residuals of a skin graft nor the claim for 
TDIU.  These claims are thus not currently before the Board 
and are referred to the RO for appropriate action.

Additionally, in an October 2007 letter to the RO, the 
veteran contended that he suffered from sexual problems and 
from sleeping problems due to a stuffy nose and snoring, both 
of which he attributed to the medication prescribed to treat 
his hypertension.  Although it is not clearly stated in the 
veteran's letter, the Board construes these as claims for 
service connection for sexual problems and for sleeping 
problems secondary to hypertension, for which the veteran is 
currently seeking service connection.  The RO has not 
adjudicated these issues.  These claims are thus not 
currently before the Board; hence, they are referred to the 
RO for appropriate action.

The veteran has also stated in multiple submissions to the RO 
that joint pain (claimed as arthritis) affects both his feet.  
The RO, however, has adjudicated solely the question of 
service connection for claimed residuals of the veteran's in-
service left foot injury.  As the claim of service connection 
for joint pain in the veteran's right foot is thus not before 
the Board, it is referred to the RO for appropriate action.

Similarly, the Board notes that the RO has not adjudicated 
the issue of whether the veteran's claimed exposure to 
radiation during service caused his generalized arthritis, as 
the veteran claimed in a September 2006 letter to the RO.  
Specifically, in that letter the veteran claimed that his 
exposure to radiation was "the reason why the arthritis is 
spreading through the rest of my body," including his hips, 
knees, and feet.  As this claim is thus not before the Board, 
it is remanded to the RO for appropriate action.




REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claims.

A review of the record shows that the veteran's file contains 
service medical records from the veteran's active duty, as 
well as from his August 1996 rappelling accident, which 
occurred during active duty for training in the Army National 
Guard.  The file also contains the veteran's medical 
examination conducted on his entrance into the Army National 
Guard in June 1985.  Further, the veteran's service personnel 
records from his service in the Naval Reserves and Army 
National Guard have been associated with the claims file.  
However, a March 2003 letter from the veteran indicates that 
his medical records were stored at the 5th Regiment Armory in 
Baltimore, Maryland.  The RO appears to have written to the 
5th Regiment Armory in January 2003, April 2003, and January 
2006 requesting the veteran's medical records.  The file 
includes a June 2003 response from the Armory stating that no 
records were available for the veteran.  However, the veteran 
notified the RO in July 2003 that his medical records had 
been retired to the United States Army Reserve Personnel 
Center in St. Louis, Missouri (APERCEN).  No effort appears 
to have been made, however, to retrieve these records from 
APERCEN.  As these records may have a bearing on the 
veteran's claims on appeal, any such records must be sought.

The Board also notes that in the veteran's hearing before the 
undersigned in January 2008, the veteran stated that he had 
been receiving treatment at the Malcom Randall VA Medical 
Center in Gainesville, Florida (VAMC).  He indicated that he 
had been receiving care at that facility on an ongoing and 
consistent basis since approximately 2006, and that he had a 
primary care physician at the VA facility.  The RO, however, 
failed to request those records from the Gainesville VAMC, 
and no such records are present in the veteran's claims file.  
The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records may have a bearing on the 
veteran's claims on appeal, any records associated with the 
veteran's reported treatment at any time from January 2006 to 
the present at the Gainesville VAMC or any other VA medical 
facility identified by the veteran must be sought.

With regard to the issue of entitlement to the concurrent 
receipt of VA disability compensation benefits and military 
retired pay between July 1, 2001, and September 7, 2003, the 
RO informed the veteran via an October 2007 letter that VA 
would withhold benefits to allow for an adjustment in his 
retired pay and to prevent an overpayment of benefits.  In a 
letter dated in October 2007, the veteran expressed 
disagreement with this decision and submitted evidence 
documenting the onset date of his military retired pay.  This 
letter is a timely notice of disagreement on the issue of 
withholding of compensation payments pursuant to overpayment 
of VA benefits and military retired pay.  See 38 C.F.R. 
§ 20.201 (2007).  However, the RO has not issued a statement 
of the case on the issue, and no appeal has been perfected.  
The Court has held that where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, VA should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran should again be asked 
to provide the name(s) of all VA and 
non-VA health care providers that have 
treated him for bilateral knee 
disability, bilateral hip disability, 
residuals of a left foot fracture, or 
hypertension since service discharge.  
The AMC should then obtain all medical 
records identified that are not already 
of record.  In particular, the AMC 
should ask for records from the 
Gainesville VAMC since January 2006.  
The procedures set forth in 38 C.F.R. 
§ 3.159(c) (2007) as regards requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received should be associated with the 
claims file.

2.  The AMC should request any and all 
medical records, to include treatment 
records as well as induction and 
separation medical examinations, from 
the veteran's service in the United 
States Naval Reserve and the Army 
National Guard must be sought from the 
United States Army Reserve Personnel 
Center in St. Louis, Missouri.  The 
procedures set forth in 38 C.F.R. 
§ 3.159 (2007) as regards requesting 
records must be followed.  If any 
records sought are determined to be 
unavailable, the veteran must be 
notified of that fact pursuant to 
38 C.F.R. § 3.159(e) (2007).  All 
records and/or responses received 
should be associated with the claims 
file.

3.  The veteran and his representative 
should be sent a statement of the case on 
the issue of entitlement to the 
concurrent receipt of VA disability 
compensation benefits and military 
retired pay between July 1, 2001, and 
September 7, 2003.  If the veteran 
perfects his appeal by submitting a 
timely and adequate substantive appeal, 
then the claim should be returned to the 
Board.


4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claims on appeal should be 
adjudicated in light of all pertinent 
evidence and legal authority.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative must be furnished an 
appropriate supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

